 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   Juan Garibay,
11
                                               Case: 2:18-CV-09719-RGK-E
                 Plaintiff,                    Judgment Re: Summary Judgment
12
13      v.
14   Albert Yi-Hong Shen, in individual
     and representative capacity as trustee
15   of The Shen Family Trust
     Dated June 2, 2016;
16   Stella Shen, in individual and
     representative capacity as trustee of
17   The Shen Family Trust
     Dated June 2, 2016;
18   Secret Desires, LLC, a California
     Limited Liability Company;
19
20               Defendants.
21
22
23
24           Following the Court’s ruling on November 22, 2019, the Court grants
25   JUDGMENT in favor of plaintiff Juan Garibay and against Defendants
26   Albert Yi-Hong Shen, Stella Shen and Secret Desires, LLC.
27           Defendants Albert Yi-Hong Shen and Stella Shen shall pay a statutory
28   award of $4,000 to Plaintiff. Defendant Secret Desires, LLC shall pay a


                                           1

     JUDGMENT                                                      2:18-CV-09719-RGK-E
